



COURT OF APPEAL FOR ONTARIO

CITATION: Hunks v. Hunks, 2017 ONCA 331

DATE: 20170424

DOCKET: C61093

Gillese, MacFarland and Pepall JJ.A.

BETWEEN

Donna Jean Hunks

Applicant (Appellant)

and

Gary Eugene Hunks

Respondent (Respondent)

Trent Zimmerman, for the appellant

P. Alan R. Giles, for the respondent

Heard: December 16, 2016

On appeal from the order of Justice Johanne N. Morissette
    of the Superior Court of Justice, dated September 16, 2015.

COSTS ENDORSEMENT

[1]

On March 27, 2017, this court released its reasons for decision in this
    matter.  It allowed the appeal, set aside the order that had been made below,
    and ordered costs of the appeal in favour of the appellant, fixed at $10,000,
    all inclusive.  The court indicated that if the parties were unable to agree on
    how costs of the motion below should be dealt with, they could make written
    submissions on that matter.

[2]

The court has now received the parties submissions.  Based on those
    submissions, we are satisfied that the costs of the motion below is a matter
    best left to the trial judge.

[3]

The appeal did not dispose of all of the issues that divide the
    parties.  Thus, the court understands that the trial will resume.  The trial
    judge will be in the best position to fairly determine the matter of costs of
    the motion below (after factoring in the result on appeal) once the outstanding
    issues have been adjudicated upon and she has considered such things as rule 49
    offers.

[4]

In her written submissions on this matter, the appellant expressed a
    concern that the respondent was attempting to dispute this courts order as to
    costs of the appeal.  We do not read the respondents submissions in that way. 
    We understand his submissions to be directed solely to the question of how
    costs of the motion below should be dealt with.  To ensure that there is no
    misunderstanding on this point, we would simply reiterate that this courts
    order as to costs of the appeal remains: the appellant is entitled to costs of
    the appeal fixed at $10,000, all inclusive.

[5]

For the reasons given, this court makes no determination as to costs of
    the motion below, instead leaving that matter to the trial judge.

Eileen
    E. Gillese J.A.

J.
    MacFarland J.A.

S.E.
    Pepall J.A.


